 1
 2
 3
 4
 5                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   JAVIER JAUREGUI and      )               Case No.: 19-cv-01730-JAH-JLB
     PATRICIA GUTIERREZ,      )
 8
                              )               ORDER GRANTING JOINT
                              )
               Plaintiffs,    )               MOTION FOR DISMISSAL OF
 9                            )               DEFENDANT NATIONSTAR
10                   v.       )
                              )               MORTGAGE LLC, WITH
11
                              )               PREJUDICE
     NATIONSTAR MORTGAGE LLC, )
12   TRANS UNION LLC, and     )
                              )
     EQUIFAX INFORMATION      )
13   SERVICES LLC,            )
14
                              )
               Defendants.    )
15
                              )
                              )
                              )
16                            )
                              )
17                            )
                              )
18
19          Pending before the Court is the parties’ Joint Motion for Dismissal, with
20   Prejudice, as to Plaintiffs JAVIER JAUREGUI and PATRICIA GUTIERREZ’s
21   (“PLAINTIFFS”) claims against NATIONSTAR MORTGAGE LLC
     (“NATIONSTAR”). Good cause appearing, the Court GRANTS the motion.
22
     Accordingly, NATIONSTAR is DISMISSED WITH PREJUDICE, with each
23   party to bear its own fees and costs.
24         IT IS SO ORDERED.
25
     Dated: March 6, 2020
26                                       HONORABLE JOHN A. HOUSTON
27                                       UNITED STATES DISTRICT JUDGE
28


     [PROPOSED] ORDER OF DISMISSAL                                          -1-
